Citation Nr: 0333463	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  96-43 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a fifth cranial 
nerve disorder.

2.  Entitlement to an effective date earlier than June 19, 
1995, for a total rating based on individual unemployability 
due to service-connected disabilities.

3.  Entitlement to an increased rating for residuals of a 
mandibular fracture with atypical facial pain, currently 
evaluated as 30 percent disabling.

4.  Entitlement to special monthly compensation.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
temporomandibular joint dysfunction (TMJ).


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In a September 1998 decision, the Board denied entitlement to 
service connection for TMJ, and an increased rating for 
residuals of head trauma.  A January 2001 Board decision 
denied entitlement to service connection for a fifth cranial 
nerve disorder, as well as entitlement to an effective date 
earlier than June 19, 1995, for a total rating based on 
individual unemployability due to service-connected 
disabilities.  The Board decision also found no clear and 
unmistakable error in rating decisions prior to April 10, 
1997, which addressed and denied a total rating based on 
individual unemployability.  The Board remanded the issues of 
entitlement to an increased rating for residuals of a 
mandibular fracture with atypical facial pain and entitlement 
to special monthly compensation.  

The veteran appealed the January 2001 Board denial of service 
connection, to include the question of clear and unmistakable 
error and entitltment to an earlier effective date, to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2003 memorandum decision, the Court affirmed the 
Board's determination that there was no clear and 
unmistakable error in earlier rating decisions which denied a 
total disability evaluation based on individual 
unemployability.  The May 2003 Court decision, however, 
vacated and remanded the Board's decision regarding 
entitlement to an earlier effective date for a total 
disability evaluation based on individual unemployability, 
and for service connection for a fifth cranial nerve 
disorder.  The Court's held that the veteran had been 
provided inadequate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  

With regard to the issues of entitlement to an increased 
rating for residuals of a mandibular fracture with atypical 
facial pain, and entitlement to special monthly compensation, 
the case has been returned to the Board for further appellate 
action.  Since the January 2001 remand the veteran 
subsequently attempted to reopen a claim of entitlement to 
service connection for TMJ and perfected his appeal of the 
issue.


REMAND

After a preliminary review of the record on appeal, the Board 
notes that the veteran has yet to be apprised of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This Act has been in effect 
since November 2000, and is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

While 38 C.F.R. § 3.159(b)(1) (2003), was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit, Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), as 
contrary to38 U.S.C.A. § 5103 (West 2002), the Court found 
that the larger problem in this case is VA's failure to 
notify the appellant precisely what evidence is needed to 
substantiate each claim, precisely what portion of that 
evidence will be secured by VA, and precisely what portion he 
is responsible for submitting.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must notify the veteran 
precisely what evidence is needed to 
substantiate each claim, what precise 
portion of that evidence VA will secure, 
and what precise portion the veteran is 
responsible for securing.   In this 
respect the veteran should note that:
	
New and material evidence is needed 
to substantiate his claim to reopen 
the issue of entitlement to service 
connection for TMJ.  The veteran is 
hereby notified that he should 
provide evidence of a current 
disability and medical evidence 
linking it to his military service.  
Also, medical evidence is necessary 
to show the current severity of his 
service-connected disabilities.

VA will make efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if the appellant 
identifies the custodians thereof.  
VA will notify him of evidence he 
identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

The veteran has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  His 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and he wishes to waive 
in writing any remaining time 
provided by 38 U.S.C.A. § 5103(a).

2.  The veteran must identify all VA and 
non-VA health care providers who have 
treated him, since 1973, for a fifth 
cranial nerve disorder.  He must also 
identify any health care provider who has 
treated his mandibular fracture with 
atypical facial pain since September 
2002.  Further, he must identify any 
health care provider who has found that 
he incurred or aggravated TMJ and/or a 
fifth cranial nerve disorder while on 
active duty, as well as any health care 
provider who has found that any service 
connected disorder caused or aggravated 
either TMJ or a fifth cranial nerve 
disorder.  Thereafter, the RO must obtain 
legible copies of all records not already 
obtained  DUPLICATE COPIES OF PREVIOUSLY 
AVAILABLE RECORDS SHOULD NOT BE SECURED, 
AND DUPLICATE RECORDS SHOULD NOT BE ADDED 
TO THE ALREADY VOLUMINOUS RECORD. 

3.  Upon completion of the foregoing 
development, and compliance with the 
VCAA, and the time constraints prescribed 
above in paragraph 1(c), the RO must 
review all the evidence of record and 
readjudicate all claims.  If the benefits 
sought on appeal remains denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




